DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yadav USPA 2016/0368841 A1.
Regarding claim 1, Yadav discloses a system for recovering LPG from a fractionation section of a refinery process (Abstract; paragraph 2), the system comprising: a sponge absorber (figures: absorber 28; paragraphs 50, 52 and 55: sponge absorber is defined in Applicant’s specification as an LPG absorber);  comprising: an inlet for receiving a stream comprising a stripper overhead product (inlet from 18); a top section for producing an off-gas stream (27), the top section comprising an outlet for withdrawing the off-gas stream (at 31); and a bottom section for producing a light oil stream (29), the bottom section comprising an outlet for withdrawing the light oil stream (outlet leading to 30; paragraph 54); a deethanizer column (column 21; paragraph 55) comprising: an inlet for receiving the light oil stream from the sponge absorber (light oil in line 30 is ultimately sent to column 21 via line 19); a top section for producing an overhead vapour in the form of a C.sub.3 stripped stream (outlet at 20; paragraph 51), the top section being provided with no overhead condenser (no condenser disclosed in the deethanizer column) and comprising an outlet for withdrawing the overhead vapour (outlet at 20); and a bottom section for producing a bottoms stream, the bottom section comprising an outlet for withdrawing the bottoms stream (bottoms stream at 22); and a debutanizer column (column 23; paragraph 51) comprising: an inlet for receiving the bottoms stream from the deethanizer column (via 22); a top section for producing a LPG product stream (24; paragraph 51), the top section comprising an outlet for withdrawing the LPG product stream (outlet at 24); and a bottom section for producing a stabilized naphtha stream (paragraph 51), the bottom section comprising an outlet for withdrawing the stabilized naphtha stream (via 25/26). 
Regarding claim 5, Yadav discloses a means for supplying a portion of the stabilized naphtha stream to the off-gas stream (a portion naphtha stream is sent via 25 to 27, where it mixes with off-gas stream). 
Regarding claims 8 and 9, it is noted that these claims do not require these hydroprocessing processes, but rather merely require that the claimed system be capable of recovering LPG from such a process (see preamble of claim 1). Yadav is capable of being used on such a hydroprocessing process; therefore, the limitations are met. 
Regarding claim 10, Yadav discloses that the only off-gas from the system is the off-gas from the sponge absorber (see figures). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav USPA 2016/0368841 A1 in view of Ulas Acikgoz USPA 2012/0141333 A1.
Yadav is relied upon as above.
Regarding claims 2 and 3, Yadav does not explicitly disclose that the deethanizer column and debutanizer column are provided as a single column in the form of a dividing wall column, wherein the dividing wall column comprises a dividing wall disposed at the upper section of the dividing wall column. Ulas Acikgoz discloses that such dividing wall columns offer about 25-30% improvement in energy and capital savings. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the deethanizer column and debutanizer column are provided as a single column in the form of a dividing wall column, wherein the dividing wall column comprises a dividing wall disposed at the upper section of the dividing wall column, as is generally taught by Ulas Acikgoz. It is noted that having the dividing section be located in the upper section of the column is generally known and is an obvious matter of design choice. 

Claims 4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav USPA 2016/0368841 A1.
Yadav is relied upon as above.
Regarding claim 4, Yadav discloses in the background that it is known to have an overhead condenser and overhead drum to receive the off-gas stream from the top section of the sponge absorber. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the embodiments of Yadav to include an overhead condenser and overhead drum to receive the off-gas stream from the top section of the sponge absorber, as is known in the art. MPEP 2144.03 (A-E). 
Regarding claims 6 and 11, Yadav discloses that the entire over head vapor/C.sub.3 stripped stream is supplied to the inlet of the high pressure separator 17 (see figures), but does not disclose that it is sent to the sponge absorber inlet. Nevertheless, it would have been obvious to recycle this stream all the way to the sponge absorber inlet, and then on to the high pressure separator, for the purpose of additional separation, as an obvious matter of design choice. MPEP 2144.03 (A-E). 
Regarding claim 7, Yadav does not explicitly disclose a means for supplying a portion of vapour from the debutanizer column as stripping vapour for the deethanizer column. However, using a portion of a product stream as a stripping stream is generally well-known in the art, and therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include a means for supplying a portion of vapour from the debutanizer column as stripping vapour for the deethanizer column. MPEP 2144.03 (A-E). 

Response to Arguments
Applicant is correct that the certified copy of priority document received in the parent applicant is sufficient. Therefore, Applicants claim of foreign priority is acknowledged. 
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive with respect to the art rejections. Applicant argues that Yadav discloses that high pressure cooler 16 is a condenser. The Examiner agrees that this is a condenser; however, the claim does not preclude any condenser, but rather merely requires that there is not a condenser in a top section of the deethanizer column. The deethanizer column 21 of Yadav does not contain a condenser. The cooler 16 is not located in the deethanizer column (see figure 1); therefore, Yadav anticipates the claim limitation that requires the deethanizer column to not have a condenser in a top section of the deethanizer column. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776